DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 introduces a gastrointestinal balloon functionally in the preamble then describes the attachment’s placement relative to the balloon in lines 3-4. It is unclear if the balloon is intended to be a positively recited element of the invention. 
Claims 2-13 are rejected based on their dependency from claim 1. Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1, 10, 11, 13-15, 17-20 and 22 are rejected under 35 U.S.C. 102(a)(1) being anticipated by Lesh (US Patent 7,244,270). 
Claim 1: Lesh’270 discloses: a self-sealing valve (32; column 6, lines 20-45 discuss the type of valves and cite US Patent 5,779,672, which is incorporated by reference, as an exemplary type of valve. The ‘672 patent at column 4, lines 4-9 states the valve is self-sealing); 
an attachment (24) extending from inside an inflatable device (16) to the outside of an inflatable device (Figure 3). 
Claim 10, 11: The valve (32) moves between an open position (Figure 8) and a closed position (Figure 3). The valve is configured to move to the open position in the stomach (because implant 16 is configured to accept a tool 26 passing through the valve while placed inside the body as discussed at column 13, lines 60 to column 14, lines 11). The valve prevents the flow of fluid in the closed position (column 14, lines 22-27). 
Claim 13: The attachment (24) passes through a center of the valve (Figure 3). 
Claim 14: Lesh’270 discloses a device including: 

an attachment (24) extending through the valve; and 
a tool (26) configured to track over the attachment and pass through the valve (Figure 3 and column 14, lines 1-11). 
Claim 15: Lesh’270’s tool (26) is configured to centrally track over the attachment (24) such that the central axis of the tool (26) and the attachment are coaxial (Figure 3). 
Claim 17: Lesh’270’s valve (32) moves between an open position when the tool and attachment pass through the valve (Figure 8) and a closed position in which only the attachment passes through the valve (column 12, lines 46-50 and Figure 3). 
Claim 18: Lesh’270 teaches a method that includes grasping an attachment (24) (column 11, lines 29-60 state the tool 26 is passed over the attachment 24; the attachment 24 will be grasped when placing the tool 26 on the attachment) extending through a self-sealing valve (32; column 6, lines 20-45 discuss the type of valves and cite US Patent 5,779,672, incorporated by reference, as an exemplary type of valve. The ‘672 patent at column 4, lines 4-9 states the valve is self-sealing); 
Tracking a tool (26) over the attachment (24) and toward the self-sealing valve (32) such that the tool passes through an opening in the valve so the valve is open and the tool continues to pass over the attachment (column 11, lines 10-15, 43-45); and 
Inflating the inflatable object (16) using the tool (26) (column 14, lines 13-28). 

Claim 19: Lesh’270 discloses the attachment (24) passes through the lumen of the tool (26) (Figure 3 and 7). 
Claim 20: Lesh’270 discloses pushing the tool through an opening in the self-sealing valve includes expanding the opening by entering a distal end of the tool (26) into the opening (column 11, lines 53-56). 
Claim 22: Lesh’270 discloses removing the tool from the valve to close the valve (column 11, lines 51-54). 
Claims 1 and 10-13 are rejected under 35 U.S.C. 102(a)(1) being anticipated by Antoshkiw et al. (US Patent 4,471,779). 
Claims 1, 13: Antoshkiw’779 discloses a valve formed of a self-sealing material (34; column 4, lines 53-58) and an attachment (50) passing through the valve from an interior of the valve to an exterior of the valve. 
Claim 10: The valve has an open position (Figure 2) within the body (Figure 4) and a closed position (Figure 8 and column 4, lines 53-58). 
Claim 11: The open position allows for passage of a tool (Figure 2) and the closed position prohibits fluid flow (column 4, lines 53-58). 
Claim 12: The attachment (50) includes a block (54). 

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-9, 16 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lesh’270, as applied to claims 1, 14 and 18, respectively, further in view of Rome et al. (US Patent Application 2005/0256460)

Rome’460 teaches a valve for use in surgery having a self-sealing valve (Figure 3a) which includes a first and second self-sealing valve (36, 34, respectively) in series. Rome’460 teaches this arrangement allows the valve to be used multiple times without failure (paragraphs [0023], [0024]). Rome’460 teaches a guidewire can pass through both valves (paragraph [0024]). It would have been obvious to one of ordinary skill in the art to modify the device taught by Lesh’270 with a pair of valves arranged in series, as taught by Rome’460, in order to provide the stated advantage. 
Claim 3: Rome’460 teaches a spacer (35) between the first and second valves (36, 34) such the spacer separates the first valve (36) from an interior space (38). Rome’460 teaches the spacer is advantageous because it “eliminates dead space that leads to various problems” (paragraph [0024]). It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the device taught by Lesh’270 with a valve having a spacer, as taught by Rome’460, in order to provide the stated advantages. 
Claims 3, 4 (alternate interpretation): Rome’460 teaches a spacer (33 valve housing; equivalent to element 13 in Figure 1 and 23 in Figure 2) separating the first valve (34) from the interior of the device. The first spacer (33) is advantageous for housing the valves and holding it in place relative to the second valve (36). 

 It would have been obvious to one of ordinary skill in the art to modify the device taught by Lesh’270 by providing a first and second spacer, as taught by Rome’460, in order provide the stated advantages.  
Claims 5: The openings between the first and second valves (36, 34) are aligned (Figure 3a). 
Claim 6: In Rome’460, the first opening and second opening (slits, as shown in Figure 1-h) each have a first state preventing flow and a second state allowing passage of a tool (paragraph [0026] states a guidewire can pass through the valve). 
Claim 7: Lesh’270 teaches the single valve is closed around the attachment in Figure 3a). It would be obvious in the modified device, in which Lesh’270 is provided with two valves as taught by Rome’460, for the reasons discussed in the rejection to claim 2 above, that both valves would be closed around the attachment 24. 
Claim 8: Lesh’270 teaches the limitations of claim 8 except that the valve is made of silicone. 
Rome’460 teaches the slit valves can be made of silicone (paragraph [0021]). It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the valve from silicone, as taught by Rome’460, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Rome’460 teaches a valve for use in surgery having a self-sealing valve (Figure 3a) that is configured for passing of a guidewire (paragraph [0024]). Rome’460 teaches the valve is in the form of a disc (14) having an opening therethrough (slit 14-1 in Figure 1h). Since Lesh’270 teaches this type of valve is advantageous because it allows for repeatedly passing an object through the valve without failure (paragraph [0024]). It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the valve taught by Lesh’270 with a valve in the form of a disc having a slit, as taught by Rome’460, in order to provide the stated advantages. 
Claim 16: Lesh’270 teaches the limitations of claim 16 except that the valve includes a first and second self-sealing valve in series. 
Rome’460 teaches a valve for use in surgery having a self-sealing valve (Figure 3a) which includes a first and second self-sealing valve (34, 36, respectively) in series. Rome’460 teaches this arrangement allows the valve to be used multiple times without failure (paragraphs [0023], [0024]). It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the device taught by Lesh’270 with a pair of valves arranged in series, as taught by Rome’460, in order to provide the stated advantage. 
Claim 21: Lesh’270 teaches the limitations of claim 21 except that the valve is a series of two self-sealing valves formed of silicone. 
. 
Claims 23, 24, 26, 27 are rejected under 35 U.S.C. 103 as being unpatentable over Lesh’270 in view of Rome’460. 
Claim 23, 24: Lesh’270 teaches a balloon (16), a valve (32), a string (24; column 11, lines 8-16) running through a center of the valve (Figure 3) and exiting the balloon (Figures 3). The string (24) is configured to be grasped by a user to track a tool (26) over the string and through the valve into the balloon (column 11, lines 10-15, 43-45). 
Lesh’270 discloses the inflatable object can be placed into gastric mucosa (column 3, lines 58-65). For this reason, the inflatable object (16) is considered to be a gastrointestinal balloon. 
Lesh’270 fails to disclose the device includes two contiguous valves. 
Rome’460 teaches a valve for use in surgery having a self-sealing valve (Figure 3a) which includes a first and second self-sealing valve (36, 34, respectively) in series. The valves have openings which are coaxially aligned (Figure 3a). Rome’460 teaches this arrangement allows the valve to be used multiple times without failure (paragraphs [0023], [0024]). Rome’460 teaches a guidewire can pass through both valves 
Claim 26: Rome’460 teaches a spacer (35) between the first and second valves (36, 34). Rome’460 teaches the spacer is advantageous because it “eliminates dead space that leads to various problems” (paragraph [0024]). It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the device taught by Lesh’270 with a valve having a spacer, as taught by Rome’460, in order to provide the stated advantages. 
Claim 27: Lesh’270 teaches a tool (26) configured to track over the string and pass through the valve (Figure 3 and column 11, lines 43-45).  
Claims 23, 24, 25, 27 are rejected under 35 U.S.C. 103 as being unpatentable over Lesh’270 in view of Strother et al. (US Patent 4,364,392). 
Claims 23, 25: Lesh’270 teaches a balloon (16), a valve (32), a string (24; column 11, lines 8-16) running through a center of the valve (Figure 3) and exiting the balloon (Figures 3). The string (24) is configured to be grasped by a user to track a tool (26) over the string and through the valve into the balloon (column 11, lines 10-15, 43-45). 
Lesh’270 discloses the inflatable object can be placed into gastric mucosa (column 3, lines 58-65). For this reason, the inflatable object (16) is considered to be a gastrointestinal balloon. 
Lesh’270 fails to disclose the device includes two contiguous valves. 

Claim 26: In Strother’392, the openings of the first and second valves are aligned (the openings 41 and 42 overlap along the longitudinal axis; column 5, lines 36-44). 
Claim 27: Lesh’270 teaches a tool (26) configured to track over the string and pass through the valve (Figure 3 and column 11, lines 43-45).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY BACHMAN whose telephone number is (571)272-6208. The examiner can normally be reached Monday-Friday 9am-5pm and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Lindsey Bachman


/L.B./Examiner, Art Unit 3771                                                                                                                                                                                                        18 November 2021

/ELIZABETH HOUSTON/Supervisory Patent Examiner, Art Unit 3771